DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 12/8/21, with respect to the rejection(s) of claim(s) rejected in the prior office action have been fully considered and are persuasive.  Applicant has amended the claims to recite that each core unit has its own cladding and that an outer cladding portion surrounds all the core units and having a relative refractive index difference between -0.5%-0.5%. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2016/0209583 to Hayashi et al (also sited as pertinent art in prior office action). Hayashi discloses multiple, configurable refractive index differences with a Delta4 of 0% (figure 5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook in view of Hayashi.
As to claim 1, Cook discloses in figure 3, a polarization maintaining multi-core fiber, including: 
A plurality of fiber core areas (305A-E) and a main outer cladding (325), 
Wherein the plurality of fiber core areas includes one central fiber core area (310 may include other components including a central cable component (column 11, line 18), 
the fiber is round with at least two, round symmetric stress units (315A-E). 
Wherein the central fiber core area is a polarization-maintaining fiber core area (column 5, line 60); 
The outer fiber core areas include a fiber core (305A-E) and inner cladding (rings encircling the core areas; not labeled; figure 3); and 
A portion outside the fiber core areas is the main outer cladding (325).
As to claim 2, the outer core layers are equidistant to the center. 
Cook discloses the above, but fails to explicitly disclose that the core unit comprise a cladding and that the refractive index difference between the inner core cladding and the outermost cladding is -0.5%-0.5%.
Hayashi discloses a multi-core inner/outer cladding fiber with symmetric units having a refractive index difference in the range claimed (0%; figure 5). This arrangement prevents degradation of signal quality (paragraph 21).

As to claims 3-16, the following are deficient: 
Claim 3: distance between adjacent (core) units being between 20-60um.
Claim 4: seven units in a hexagonal pattern. 
Claim 5: nineteen units in a hexagonal pattern. 
Claim 6: round stress unit, 5-45um diameter and dopant concentration. 
Claims 7 and 13: step refractive index between core and cladding of 0.15% - 0.45% (Hayashi Figure 5 discloses a stepped profile). 
Claims 8 and 14: graded refractive index profile. 
Claims 9 and 15: inner cladding thickness of 1-10um and pure silica glass outer cladding.
Claims 10 and 16: transitional inner cladding (Hayashi discloses two) with diameter ratio. 
Claim 11: distance between adjacent units (Cook and Hayashi disclose basic distancing). 
Claim 12: crosstalk values. 
Cook discloses the invention as claimed except for the core/support shapes being oval, distances between “units”, refractive index profile and index differences that lead to a crosstalk claimed value. 
Hayashi discloses multiple configurations with diameters, refractive index differences and optimization of distances (figures 6-18). 

As to claim 5, Cook in view of Hayashi does not disclose nineteen units.
Bradley discloses graded-index cores (paragraph 64) to properly align fibers to enable low loss transmission. Bradley also discloses alternative geometries and shapes (paragraphs 131 and 161) and a “hexagonal shape” (figure 1B).
It would have been obvious to one having ordinary skill in the art to use the sizes, shapes and multiple units with graded index fibers as taught by Bradley and adjust them in Cook in view of Hayashi for a desired output. Further, it has been held that a change in size (or shape) and duplication is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363. The examiner can normally be reached M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 5712701739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC K. WONG
Primary Examiner
Art Unit 2883



/Eric Wong/Primary Examiner, Art Unit 2883